DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the filing made 2/26/2020.
	Claims 1-15 are pending.

Allowable Subject Matter
Claims 6, 9, 10, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Heat Pump with Parallel Heat Exchangers and Simultaneous Heating and Defrosting. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
At least claim 1

a flow switching unit, interpreted to mean, the valves 9-1 to 9-4 and associated piping.
flow rate control devices, interpreted to mean, the valves 7-1 to 7-4.
At least claim 4 
Detection device, interpreted as temperature and pressure detectors per par. 54 of the published application.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein the controller is configured to control the flow control devices such that the smaller an amount of frost formed, the higher the flow rate of refrigerant flowing into the parallel heat exchanger functioning as an evaporator”, which is not clear, perhaps due to a translation is issue.  Does the “amount of frost formed” pertain to all of the parallel heat exchangers?  Does it just apply to the heat exchanger functioning as an evaporator?  The office will assume that it does, but clarification is required.   
Claim 3 recites, “wherein the controller is configured to . . . ., determine a magnitude relationship among amounts of frost formed on two or more of the parallel heat exchangers functioning as an evaporator, in an order of defrosting performed in the heating-defrosting operation mode, and regarding the flow rates of refrigerant flowing into the respective two or more parallel heat exchangers, control the flow rate control devices such that the latter the order is, the higher the flow rate of refrigerant is.

The office will interpret the first phrase to read “to establish an order of defrosting to be performed among the two or more parallel heat exchangers, in the heating-defrosting operation mode, according the relative magnitudes of frost on each of the parallel heat exchangers”.
The office will interpret the second phrase as “control the flow rate control devices such that, the more latter any of said two or more parallel heat exchangers is in the order of defrosting, the higher the flow rate of refrigerant is through such heat exchanger”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-157558 to Satoshi (cited by applicant on an IDS), US 2002/0043073 to Park, JP 2012-63033 to Yuchi (cited by applicant on an IDS).
Regarding claim 1, Satoshi teaches an air-conditioning apparatus comprising: 
a main circuit in which a compressor (21, par. 6, Fig. 1), a load side heat exchanger (41, par. 14), a first pressure reducing device (42, par. 14), and a plurality of 
a bypass pipe diverting a portion of refrigerant discharged by the compressor; (pipe in which item 25 resides)
a flow switching unit (25, 26, par. 17) connecting, from among the plurality of parallel heat exchangers, a parallel heat exchanger to be defrosted to the bypass pipe;
a plurality of flow rate control devices (24, par. 19) connected to the plurality of parallel heat exchangers and controlling flow rates of refrigerant flowing through the plurality of parallel heat exchangers; and
a controller (50, par. 76) being configured to control the flow switching unit and the plurality of flow rate control devices,
the air-conditioning apparatus being configured to operate in a heating operation mode (Fig. 2) for causing the plurality of parallel heat exchangers to function as an evaporator, 
a heating-defrosting operation mode for causing one or more of the plurality of parallel heat exchangers to function as a target to be defrosted and for causing an other parallel heat exchanger to function as an evaporator (Fig. 4 and 5).
Satoshi does not teach,
the number of the plurality of flow rate control devices is smaller than the number of the plurality of parallel heat exchangers, and at least one of the flow rate control devices is connected to two or more of the parallel heat exchangers, and
the controller is configured to control in the heating-defrosting operation mode or in the heating operation mode after execution of the heating-defrosting operation mode, 
Park teaches that a pair of evaporators (196, 197, Fig. 18, par. 146) can discharge to a common flow control valve (198). 
Yuchi teaches (par. 39-42) performing a control of correcting the opening degree of an outdoor expansion valve (13) increasingly in the closing direction with increasing frost accumulation amount, and thereby balancing the frost accumulation amount and improving the defrosting performance for when a defrosting operation is carried out. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Satoshi, in view of Park, in order to reduce the number of parts in the system, and in view of Yuchi, in order to tailor the operation of the expansion valve to actual defrost needs.    

	Claims 2, 3 are is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-157558 to Satoshi (cited by applicant on an IDS), US 2002/0043073 to Park, JP 2012-63033 to Yuchi (cited by applicant on an IDS), and US 2016/0153697 to Hamamoto.
Regarding claim 2, Satoshi as modified teaches the air-conditioning apparatus of claim 1, but does not expressly teach,
wherein the controller is configured to control the flow control devices such that the smaller an amount of frost formed, the higher the flow rate of refrigerant flowing into 
Hamamoto teaches that a frosting detection section (22a) can determine the amount of frost on a heat exchanger (par. 148).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Satoshi in view of Hamamoto to determine the degree of frosting on the heat exchangers in order to make a judgment about when to begin the defrost operation for each heat exchanger.  Further, once the order is determined, it would be obvious to include the further limitations of this claim in order to increase the capacity of the heat exchanger(s) functioning as an evaporator to offset the loss of cooling capacity due to the heat exchanger being defrosted.    

Regarding claim 3, Satoshi as modified teaches the air-conditioning apparatus of claim 2, but does not teach,
wherein the controller is configured to in the heating-defrosting operation mode or the heating operation mode, determine a magnitude relationship among amounts of frost formed on two or more of the parallel heat exchangers functioning as an evaporator, in an order of defrosting performed in the heating-defrosting operation mode, and
regarding the flow rates of refrigerant flowing into the respective two or more parallel heat exchangers, control the flow rate control devices such that the latter the order is, the higher the flow rate of refrigerant is.
Hamamoto teaches that a frosting detection section (22a) can determine the amount of frost on a heat exchanger (par. 148).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Satoshi in view of Hamamoto to determine the relative degree of frosting on the heat exchangers to in order to determine which heat exchanger needs defrosting first, while the other continues to operate as an evaporator to provide cooling capacity, with a higher flow rate to offset the capacity loss due to the other heat exchanger undergoing defrost.

Claims 4, 5, 7 are is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-157558 to Satoshi (cited by applicant on an IDS), US 2002/0043073 to Park, JP 2012-63033 to Yuchi (cited by applicant on an IDS), and US 2016/0153697 to Hamamoto, US 2015/0027144 to Lee.
Regarding claim 4, Satoshi as modified teaches the air-conditioning apparatus of claim 1, further comprising:
a detection device (22a, e.g. a temperature sensor) for detecting a value for determining frost states of two or more parallel heat exchangers functioning as an evaporator from among the plurality of parallel heat exchangers, but does not teach,
wherein, regarding the flow rates of refrigerant flowing into the two or more parallel heat exchangers, the controller controls, in accordance with the frost states determined using the value detected by the detection device, the flow rate control devices such that the smaller an amount of frost formed, the higher the flow rate of refrigerant is.

To the extent applicant argues that Hamamoto does not teach a detection device as claimed and described in the specification (using both temperature and pressure sensors), Lee teaches that the evaporations pressure can be an indication of frost (par. 13).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Satoshi in view of Lee, provide additional parameters for judging the formation of frost in order to increase the reliability and accuracy of the results.
  
Regarding claim 5, the air-conditioning apparatus of claim 4, wherein the detection device includes a first pressure detector for detecting a pressure of refrigerant of the parallel heat exchanger functioning as an evaporator from among the plurality of parallel heat exchangers (Lee, par. 13), and
a temperature detector for detecting a temperature of refrigerant downstream of the parallel heat exchanger functioning as an evaporator from among the plurality of parallel heat exchangers (Hamamoto par. 147). 


Regarding claim 7, Satoshi as modified teaches the air-conditioning apparatus of claim 4, wherein
when switching from the heating operation mode to the heating-defrosting operation mode is performed,
the controller changes, in accordance with the frost state of the parallel heat exchanger functioning as an evaporator from among the plurality of parallel heat exchangers, a flow resistance of the flow rate control device connected to the parallel heat exchanger.
Satoshi teaches that the flow rate adjustment devices are outdoor expansion valves, and it is obvious that controlling the expansion valves changes the flow resistance. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-157558 to Satoshi (cited by applicant on an IDS), US 2002/0043073 to Park, JP 2012-63033 to Yuchi (cited by applicant on an IDS), and JP 2008-249236 to Takeshi (cited by applicant on an IDS).
Regarding claim 13, Satoshi as modified teaches the air-conditioning apparatus of claim 1, but does not teach,
wherein the controller is configured to calculate a heating load in a case where the load side heat exchanger functions as a condenser, and
change, in accordance with the heating load, a number of parallel heat exchangers to be defrosted from among the plurality of parallel heat exchangers in the heating-defrosting operation mode.
Takeshi teaches, at paragraphs (57) and (58), and Fig. 1, calculating the heating load when a load-side heat exchanger (51) functions as a condenser, and in a defrost operation mode, changing the number of parallel heat exchangers to be defrosted from among a plurality of parallel heat exchangers (14) in accordance with the heating load. 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Satoshi, in view of Takeshi, in order to meet the required heating load, for the users comfort, by matching the number parallel heat exchangers to the load.  



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-157558 to Satoshi (cited by applicant on an IDS), US 2002/0043073 to Park, JP 2012-63033 to Yuchi (cited by applicant on an IDS), and US 2013/0312447 to Inaba.
Regarding claim 14, Satoshi as modified teaches the air-conditioning apparatus of claim 1, but does not teach, 
an outside air temperature detector for detecting outside air temperature,
wherein the controller is configured to change, in accordance with the outside air temperature, a number of parallel heat exchangers to be defrosted from among the plurality of parallel heat exchangers in the heating-defrosting operation mode.
	Inaba teaches that that the heating load is a function or the outside air temperature. (par. 186). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Satoshi, in view of Ineba, in order to determine a heating load so that the necessary number of heat exchangers can be selected to meet the load.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY T CRENSHAW/            Primary Examiner, Art Unit 3763